Per Curiam,
Motion to dismiss appeal for failure to file exceptions within ten days after the rising of the court, in a case tried by a jury, granted without regard to the circumstances which caused the default, but without prejudice to appellants’ right to move before this court for leave to perfect their appeal, on the ground of excusable neglect, provided such motion be submitted in time to have the cause ready for a hearing at the next term, if the motion be granted. To this end, leave was given appellant to submit his motion on the first day of the next term, and in the meantime the judgment appealed from was stayed. Code, § 346.